

Exhibit 10.1.2


Amendment #2 to
SHARED SERVICES AGREEMENT


THIS AMENDMENT #2 TO SHARED SERVICES AGREEMENT (this “Amendment”), dated
November 8, 2017, is made by and between Dell Inc., for itself and its
Subsidiaries (“Dell”), and SecureWorks Corp. (f/k/a SecureWorks Holding
Corporation), for itself and its Subsidiaries (“SCWX”) (each a “Party” and
collectively, the “Parties”) and amends the Shared Services Agreement, dated
July 20, 2015, that was entered into by and between the Parties (as amended, the
“Agreement”). Capitalized terms used herein, but not defined herein, shall have
the meanings given to such terms in the Agreement.


RECITALS


WHEREAS, pursuant to the Agreement, Dell is providing to SCWX certain Services
set forth on Service Schedules in accordance with the terms and subject to the
conditions set forth in the Agreement; and


WHEREAS, the Parties desire to amend Schedule F of the Agreement.


NOW, THEREFORE, in consideration of the mutual agreements, provisions, and
covenants contained in this Amendment, the Parties, intending to be legally
bound, hereby agree as follows:


a.Schedule F. Schedule F of the Agreement shall be deleted in its entirety and
replaced with the Schedule F to this Amendment.


b.Miscellaneous. Except as amended by the terms of this Amendment, the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of a conflict between the terms of the Agreement and the terms of this
Amendment, the terms of this Amendment shall govern and control. This Amendment
and the Agreement constitute the sole and entire understanding of the Parties
with respect to the matters contemplated hereby and supersede and render null
and void all prior negotiations, representations, agreements, and understandings
(oral and written) between the Parties with respect to such matters. This
Amendment shall inure to the benefit of and be binding upon the Parties and
their respective successors and assigns. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.




[Signature Page Follows]






Dell - Restricted - Confidential



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.


 
DELL INC.


By: /s/ Janet Bawcom                      
Name: Janet Bawcom
Title: Senior Vice President & Assistant Secretary




 
SECUREWORKS CORP.


By: /s/ George B. Hanna                  
Name: George B. Hanna
Title: Chief Legal Officer & Corporate Secretary




 
 











































Signature Page to Amendment 2

--------------------------------------------------------------------------------






Schedule F
Facilities/Security
Summary Description of Services


Service Description
Service Period
Costs
AMERICAS REGION


Facilities:


Dell Round Rock/Austin Campus


1.    2401 Greenlawn Blvd Bldg 7/8 Round Rock, TX 78682
2.    501 Dell Way Round Rock Bldg 2/2E Round Rock, TX 78682
3.    701 E. Parmer Lane Bldg 3, Austin, TX 78753


• Services. Dell shall provide Spyglass full and unfettered access to all office
and lab space necessary to carry out business operations as such business
operations existed as of the Effective Date.


• Approximate seating capacity: 13


• Facilities Management Services. Dell shall provide the following Services for
the facilities identified above for Spyglass to carry out business operations as
such business operations existed as of the Effective Date:


(a)    Performance of all maintenance and repair services;
(b)    Required Insurance to be in compliance with local laws;
(c)    Provision of all utilities, including HVAC, electricity and water;
(d)    Provision of janitorial services;
(e)    Provision of shared office equipment, including photocopiers, and mail
service;
(f)    Provision of office furniture to perform duties;
(g)    Provision of physical security to the facility premises; and
(h)    Use of parking on the facility premises per the applicable building
rules.
Until such time (to be reviewed each twelve (12) months) as Spyglass has
relocated its employees.
Spyglass shall pay a base rental fee for the annual term in the amount of
$38,778. The base rental fee is based on actual operating costs as calculated on
a per seat basis for the region multiplied by the number of seats occupied by
Spyglass as of the Effective Date and will remain static through the term of the
fiscal year of such Effective Date. Annual reviews will be conducted and amounts
adjusted based on actual forecasted expenses and headcount fluctuations.


Pricing Methodology:


$2,983/HC/Year


-or-


$249/HC/Month







Dell - Restricted - Confidential



--------------------------------------------------------------------------------







Service Description
Service Period
Costs
APJ REGION


1.    Facilities (other than Japan):


a.    14 Aquatic Drive, Unit 3 Sydney Australia
b.    Plot P27, Bayan Lepas Industrial Zone, Malaysia


• Services. Dell shall provide Spyglass full and unfettered access to all office
and lab space necessary to carry out business operations as such business
operations existed as of the Effective Date.


• Approximate seating capacity: 12 (Sydney), 1 (Bayan Lepas)


• Facilities Management Services. Dell shall provide the following Services for
the facilities identified above for Spyglass to carry out business operations as
such business operations existed as of the Effective Date:


(a)    Performance of all maintenance and repair services;
(b)    Required Insurance to be in compliance with local laws;
(c)    Provision of all utilities, including HVAC, electricity and water;
(d)    Provision of janitorial services;
(e)    Provision of shared office equipment, including photocopiers, and mail
service;
(f)    Provision of office furniture to perform duties;
(g)    Provision of physical security to the facility premises; and
(h)    Use of parking on the facility premises per the applicable building
rules.


Until such time (to be reviewed each twelve (12) months) as Spyglass has
relocated its employees.
Spyglass shall pay a base rental fee for the annual term in the amount of
$56,017. The base rental fee is based on actual operating costs as calculated on
a per seat basis for the region multiplied by the number of seats occupied by
Spyglass as of the Effective Date and will remain static through the term of the
fiscal year of such Effective Date. Annual reviews will be conducted and amounts
adjusted based on actual forecasted expenses and headcount fluctuations.


Pricing Methodology:


$4,608/HC/Year (Sydney);
$721/HC/Year (Bayan Lepas)


-or-


$384/HC/Month (Sydney);
$61/HC/Month (Bayan Lepas)









Dell - Restricted - Confidential



--------------------------------------------------------------------------------







Service Description
Service Period
Costs
2.    Japan Facilities:


Solid Square East Tower 23F Kawasaki JP


• Services. Dell shall provide Spyglass full and unfettered access to all office
and lab space necessary to carry out business operations as such business
operations existed as of the Effective Date.


• Location: Spyglass shall occupy that portion of the Dell premises consisting
of an approximately 627.5 square meters comprised of 2 parts, 296.1 and 331.4
square meters each, as shown in red on the floor plan set forth on Schedule
F-1 attached hereto and made a part hereof.


• Facilities Management Services. Dell shall provide the following Services for
the facilities identified above for Spyglass to carry out business operations as
such business operations existed as of the Effective Date:


(i)    Performance of all maintenance and repair services;
(j)    Required Insurance to be in compliance with local laws;
(k)    Provision of all utilities, including HVAC, electricity and water;
(l)    Provision of janitorial services;
(m)    Provision of shared office equipment, including photocopiers, and mail
service;
(n)    Provision of office furniture to perform duties;
(o)    Provision of physical security to the facility premises; and
(p)    Use of parking on the facility premises per the applicable building
rules.


The service period shall end one month prior to the expiration of the Dell lease
on 02-28-2019 (the “Expiration Date”).
Commencing on September 1, 2017, Spyglass agrees to pay an annual rent of JPY
43,620,492 per annum in equal monthly installments of JPY 3,635,041 on the first
(1st) day of each month. If the term commences on any day other than the first
day of a month or ends on any day other than the last day of a month, rent for
such fraction of a month shall be adjusted on a per diem basis, based upon a
period of 365 days. Rent comprises base rent under the Dell lease applicable to
these premises, as well as Spyglass’ share of any and all additional rent under
the Dell lease or otherwise incurred by Dell, whether such additional rent is to
reimburse Dell’s lessor or Dell for taxes, operating expenses, common area
maintenance charges, parking charges, utilities or any other expenses incurred
by the Dell’s lessor in connection with the these premises. Notwithstanding
anything to the contrary in this Agreement, Spyglass hereby agrees and commits
to pay for the occupancy of the Dell space through the Expiration Date,
regardless of whether or not Spyglass is using or occupying all of the space.







Dell - Restricted - Confidential



--------------------------------------------------------------------------------







Service Description
Service Period
Costs
INDIA REGION


Facilities:
Plot No. 42, Hitec City Layout Hyderabad IN – Lease


• Services. Dell shall provide Spyglass full and unfettered access to all office
and lab space necessary to carry out business operations as such business
operations existed as of the Effective Date. Additional terms and conditions are
addressed in the India lease deed.


• Approximate seating capacity: N/A - Specific premises is outlined in the India
lease deed.


• Facilities Management Services. Dell shall provide the following Services for
the facilities identified above for Spyglass to carry out business operations as
such business operations existed as of the Effective Date:


(a)    Performance of all maintenance and repair services;
(b)    Required Insurance to be in compliance with local laws;
(c)    Provision of all utilities, including HVAC, electricity and water;
(d)    Provision of janitorial services;
(e)    Provision of shared office equipment, including photocopiers, and mail
service;
(f)    Provision of office furniture to perform duties;
(g)    Provision of physical security to the facility premises; and
(h)    Use of parking on the facility premises per the applicable building
rules.
Until such time (to be reviewed each twelve (12) months) as Spyglass has
relocated its employees.
Spyglass shall pay a base rental fee for the annual term in the amount of
$130,582.42*. The base rental fee is based on actual operating costs as
calculated on a per seat basis for the region multiplied by the number of seats
occupied by Spyglass as of the Effective Date and will remain static through the
term of the fiscal year of such Effective Date. Annual reviews will be conducted
and amounts adjusted based on actual forecasted expenses and headcount
fluctuations.


Pricing Methodology:


* Lease deed specifies lease premises and associated rent.







Dell - Restricted - Confidential



--------------------------------------------------------------------------------







Service Description
Service Period
Costs
EMEA REGION


Facilities:


1.    River Quest 80 quai Voltaire, France – Hosting Agreement (no charge)
2.    UK House, 180 Oxford London, United Kingdom
3.    Office 301-317 Building 15, Dubai Internet City, United Arab Emirates


• Services. Dell shall provide Spyglass full and unfettered access to all office
and lab space necessary to carry out business operations as such business
operations existed as of the Effective Date. The Hosting Agreement in France is
for registered address purposes only.


• Approximate seating capacity: 14 (London), 2 (Dubai)


• Facilities Management Services. Dell shall provide the following Services for
the facilities identified above for Spyglass to carry out business operations as
such business operations existed as of the Effective Date:


(a)    Performance of all maintenance and repair services;
(b)    Required Insurance to be in compliance with local laws;
(c)    Provision of all utilities, including HVAC, electricity and water;
(d)    Provision of janitorial services;
(e)    Provision of shared office equipment, including photocopiers, and mail
service;
(f)    Provision of office furniture to perform duties;
(g)    Provision of physical security to the facility premises; and
(h)    Use of parking on the facility premises per the applicable building
rules.
Until such time (to be reviewed each twelve (12) months) as Spyglass has
relocated its employees.
Spyglass shall pay a base rental fee for the annual term in the amount of
$267,425*. The base rental fee is based on actual operating costs as calculated
on a per seat basis for the region multiplied by the number of seats occupied by
Spyglass as of the Effective Date and will remain static through the term of the
fiscal year of such Effective Date. Annual reviews will be conducted and amounts
adjusted based on actual forecasted expenses and headcount fluctuations.


Pricing Methodology:


$18,344/HC/Year (London);
$5,307/HC/Year (Dubai)


-or-


$1,529/HC/Month (London);
$442/HC/Month (Dubai)


*HC pricing methodology is strictly applied to London and Dubai. The Hosting
Agreement for France specifies specific terms.









Dell - Restricted - Confidential



--------------------------------------------------------------------------------







Service Description
Service Period
Costs
GLOBAL SERVICES


Facilities:


Applies to any location within the Dell global portfolio


•    Services. Upon request, Dell shall provide Spyglass real estate consulting
and access to Dell’s corporate Facilities Software instance of Tririga to manage
employee space records for Spyglass’s real estate portfolio needs both current
and future. This shall include such consulting as transactions, project
management, strategy, Environmental, Health & Safety (EHS) and other
miscellaneous support which may be needed from time to time. From time to time,
additional resources may be required to assist in such consulting, and at such
time, the scope and pricing will be mutually agreed by both parties. Should
consulting require travel, all costs should be incurred by Spyglass.


Twelve (12) months) which shall be renewable in equal periods as long as both
parties mutually consent.
Spyglass shall pay a base consulting fee for the annual term in the amount of
$5,000.00.
 
 
 
 
 
 
Terms and Conditions Specifically Applicable to Facilities/Security Services:
 
 
 
 
 
•    Dell Service Coordinator:


o Becky Ewy
Phone: 512-724-7011
Email: becky_ewy@dell.com


 
 
•    Spyglass Service Coordinator:


o Matt Diamond
Phone: 404-486-4440
Email: mdiamond@secureworks.com
 
 









Dell - Restricted - Confidential



--------------------------------------------------------------------------------






Schedule F-1
Kawasaki, Japan Floor Plan
japanofficea02.jpg [japanofficea02.jpg]



